KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES EXHIBIT 12.1 – STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars In millions except ratio amounts) Year Ended December 31, Earnings: Pre-tax income from continuing operations before cumulative effect of a change in accounting principle and before adjustment for noncontrolling interests and equity earnings (including amortization of excess cost of equity investments) per statements of income $ Add: Fixed charges Amortization of capitalized Interest Distributed income of equity investees Less: Interest capitalized from continuing operations ) Noncontrolling interest in pre-tax income of subsidiaries with no fixed charrges ) Income as adjusted $ Fixed charges: Interest and debt expense, net per statements of income (includes amortization of debt discount, premium, and debt issuance costs; excludes capitalized interest) $ Add: Portion of rents representative of the interest factor Fixed charges $ Ratio of earnings to fixed charges
